LACOMBE, Circuit Judge.
The appellate court may as well determine the question of costs, as well as the other questions which appeal will bring up. The decree will be entered without awarding costs or disbursements to any one. The form of decree submitted by the complainants and cross-complainants is adopted, with modification to eliminate provision as to costs, and the following additional changes: (1) Strike out the word “interlocutory,” before “decree,” when describing the proceedings in Re Hamilton College. It is thought that it is in fact an interlocutory decree, but it is unnecessary to characterize it. (2) Certain defendants, who are in the same position as Lincoln University, except that they did not move to set aside process, should now have process set aside as to them. When a form of decree, with these changes, is submitted, it will be signed.